Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 19, 2020

                                      No. 04-20-00135-CV

        IN THE INTEREST OF J.O.H., R.F.B., H.R., J.J.R., and M.L.D.L., Children,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00260
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       On February 27, 2020, the trial court signed an interlocutory order terminating
Appellant’s rights to her children. On March 3, 2020, Appellant Mom filed a notice of appeal.
        The Texas Family Code authorizes appeal of a final order terminating a parent’s rights to
their child in accordance with “the procedures for accelerated appeals in civil cases under the
Texas Rules of Appellate Procedure.” TEX. FAM. CODE ANN. § 263.405(a).
        Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). “There is no provision for interlocutory appeal of an order denying a termination petition;
we do not have jurisdiction over such interlocutory orders.” In re C.M., No. 01-15-00830-CV,
2016 WL 1054589, at *5 (Tex. App.—Houston [1st Dist.] Mar. 17, 2016, no pet.) (mem. op.)
(citing TEX. CIV. PRAC. & REM. CODE ANN. § 51.014).
       We ORDER Appellant to show cause within TEN DAYS of the date of this order why
this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If
Appellant does not timely file written proof as ordered, this appeal will be dismissed without
further notice. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz, Clerk of Court